                                                  UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF NORTH CAROLINA
                                                       SOUTHERN DIVISION
                                                        No. 7:12-CR-20-1BR
                                                        No. 7:18-CV-191-BR



HYSEN SHERIFI,                                                    )
                                                                  )
                                      Petitioner,                 )
                                                                  )
            v.                                                    )                     ORDER
                                                                  )
UNITED STATES OF AMERICA,                                         )
                                                                  )
                                      Respondent.                 )




              Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the

filing of this order.

                            This 19 November 2018.


                                                 

 

                                                        __________________________________ 

                                                                      W. Earl Britt
                                                                      Senior U.S. District Judge

 
